DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: the claim should be ended with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10 recites “the fingers of each of the conductive elements interdigitated with each other; … wherein one of the at least two conductive interconnects is electrically connected to 
Claims 11-16 are rejected since they inherit the lack of written description from the claim which they depend from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (U.S. Patent No. 7,185,799). 
Regarding to claim 10, Pearson teaches an electronic package comprising:
a substrate including conductive elements electrically connected to an integrated circuit of the substrate (Fig. 2, substrate 14 including conductive elements 18A-C electrically connected to an integrated circuit of the substrate), each of the conductive elements including a base and fingers extending from the base (Fig. 2, each of the conductive elements including a base 18 and fingers extending from the base), the fingers of each of the conductive elements interdigitated with each other (Fig. 2); and
at least two conductive interconnects, each electrically coupled to the integrated circuit via the conductive elements, wherein the at least two conductive interconnects include different size and shape from one another (Fig. 2, elements 40B and 40C), and wherein one of the at least two conductive interconnects is electrically connected to two of the conductive elements (Fig. 2, conductive interconnect 40B is electrically connected to two of the conductive elements 18 via pad 20B).
Regarding to claim 15, Pearson teaches the one of the at least two conductive interconnects transfers power to the electronic package (column 2, lines 20-21).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejectedBayan et al. (U.S. Patent No. 7,705,476) in view of Lai et al. (U.S. Patent No. 9,515,039).
Regarding to claim 1, Bayan teaches an electronic package comprising:
a substrate including conductive elements electrically connected to an integrated circuit of the substrate (Figs. 4-5, substrate 302 including conductive elements, which are array of elements 306, electrically connected to an integrated circuit of the substrate), a portion of at least one of the conductive element in between fingers of another conductive element (Fig. 4, a portion of at least one of the conductive element in between fingers of another conductive element);
at least two conductive interconnects, each electrically coupled to the integrated circuit via the conductive elements (Figs. 4-5, elements 308; column 6, line 50); and
a portion of a leadframe attached to the first portion of each of the at least two conductive interconnects (Figs. 4-5, elements 314; column 6, lines 43-44).
Bayan does not disclose the at least two conductive interconnects include different size and shape from one another, and each of the at least two conductive interconnects include a first portion including tin and a second portion of copper, the second portion attached to the conductive elements.
Lai teaches conductive interconnects include different size and shape from one another (Fig. 2B, conductive interconnects 21 and 22 have different size and shape from one another), and each of conductive interconnects include a first portion including tin (column 4, line 5) and a second portion of copper (column 4, lines 3-4), the second portion attached to conductive elements (Fig. 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bayan in view of Lai to configure the conductive interconnects having different size and shape from one another, and each of the conductive interconnects including a first portion including tin and a second portion of copper, 
Regarding to claim 2, Lai teaches one of the at least two conductive interconnects has a thickness extending away from the conductive elements greater than a width extending perpendicular to the thickness (Fig. 2B-B’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bayan to configure one of the at least two conductive interconnects having a thickness extending away from the conductive elements greater than a width extending perpendicular to the thickness in order to compensate for the difference in distance between the substrate and the lead-frame.
Regarding to claim 3, Lai teaches at least one of the conductive interconnects is polygonal in shape (Fig. 2B-B’, square/rectangular is a polygonal shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bayan to configure at least one of the conductive interconnects is polygonal in shape in order to prevent voids formed in the via.
Regarding to claim 4, Lai teaches at least one of the conductive interconnects is rectangular in shape (Fig. 2B-B’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bayan to configure at least one of the conductive interconnects is rectangular in shape in order to prevent voids formed in the via.
Regarding to claim 5, Lai teaches at least one of the conductive interconnects has an aspect ratio greater than 1:1 (Fig. 2B-B’, rectangular in shape has an aspect ratio greater than 1:1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bayan to configure at least one of the conductive 
Regarding to claim 6, Bayan teaches an insulating layer provided over the substrate and in between the at least two conductive interconnects (Fig. 5, element 320; column 7, line 30).
Regarding to claim 7, Lai teaches the height difference between two elements is greater than 8 μm. Lai and Bayan does not specifically disclose the second portion has a thickness of about 25-55 μm, however, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the second portion having a thickness of about 25-55 μm in order to provide sufficient strength and conductivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 8, Lai teaches the height difference between two elements is greater than 8 μm. Lai and Bayan does not specifically disclose at least one of the electrically conductive interconnects has a thickness of about 60 μm, however, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure at least one of the electrically conductive interconnects having a thickness of about 60 μm in order to provide sufficient strength and conductivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 9, Lai teaches the first portion includes SnAg or NiSnAg (column 4, line 5).
Claims 10-13 and 15-16 are rejectedDix et al. (U.S. Patent No. 8,921,986) in view of Lai et al. (U.S. Patent No. 9,515,039).
Regarding to claim 10, Dix teaches an electronic package (FIG. 4 illustrates a schematic plan view of a semiconductor power device and a plan view; FIG. 3 shows a cross-section view) comprising:
a substrate including conductive elements electrically connected to an integrated circuit of the substrate (Figs. 4A-B, substrate  including conductive elements 304/306/308/310 electrically connected to an integrated circuit of the substrate), each of the conductive elements including a base and fingers extending from the base, the fingers of each of the conductive elements interdigitated with each other (Figs. 4A-B); and
at least two conductive interconnects, each electrically coupled to the integrated circuit via the conductive elements (Fig. 3B, element 160), wherein one of the at least two conductive interconnects is electrically connected to two of the conductive elements (Fig. 4A-B, the conductive interconnect which lands on element 310 is electrically connected to two of the conductive elements).
Dix does not disclose the at least two conductive interconnects include different size and shape from one another.
Lai teaches conductive interconnects include different size and shape from one another (Fig. 2B, conductive interconnects 21 and 22 have different size and shape from one another). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dix in view of Lai to configure the conductive interconnects having different size and shape from one another in order to provide appropriate current to power and signal lines.
Regarding to claim 11, Lai teaches at least one of the conductive interconnects is rectangular in shape (Fig. 2B-B’). It would have been obvious to one of ordinary skill in the art 
Regarding to claim 12, Lai teaches each of the at least two conductive interconnects include a first portion of tin (column 4, line 5) and a second portion of copper (column 4, lines 3-4), the second portion attached to conductive elements (Fig. 2B).
Regarding to claim 13, Dix teaches a portion of a leadframe attached to the first portion of each of the at least two conductive interconnects (column 8, lines 10-11).
Regarding to claim 15, Dix teaches the one of the at least two conductive interconnects transfers power to the electronic package (column 10, lines 10-14).
Regarding to claim 16, Dix teaches the package is a wafer level chip scale package (WLCSP) (column 4, line 48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828